DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electric power conversion device comprising a first electric power conversion circuit, a current detection circuit, an electric power conversion circuit, a control circuit and a detector,
wherein, when an over current is detected, by the current detection circuit, in the first electric power conversion circuit, the control circuit turns off a switching of a phase of the first electric power conversion circuit from which the over current is detected, and turns off a switching of a phase of the electric power conversion circuit of field coil excite use, and
after a value of the induced electromotive force by the motor generator falls below a predetermined value, the control circuit controls to stop a supply of electric power of all phases by the first electric power conversion circuit, to the motor generator.
Claims 2-16 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a system for controlling an electrical hybrid machine. One of the closest prior art US 2004/0012354 A1 to Krefta et al. discloses a system comprising a machine controller, a field power bridge and a stator power bridge. The machine controller is configured to select an appropriate control mode for the machine in response to the sensed operational parameter. A field power bridge is configured to generate a first set of gating pulses for energizing the at least one field coil. A stator power bridge is configured to generate a second set of gating pulses for energizing the at least one stator phase, wherein at least one of the first and second sets of gating pulses is configured to perform the selected control mode for the machine. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846